DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-6, 8-10, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda (US 5590038) in view of Zalewski et al. (US 6771981).
Re claim 2, Pitroda teaches:
A mobile communication device comprising: processing circuitry; transceiver circuitry coupled to the processing circuitry and configured to transmit and receive wireless signals (FIG. 
facilitate a user to provide first radio frequency identification (RFID) data and second RFID data (FIG. 12+ teaches the providing of a plurality of cards/ accounts, interpreted as first and second RFID data as it is data that is operable to be communicated by radio); 
facilitate the user to designate one of the first RFID data and the second RFID data as default RFID data (the Examiner notes it would have been obvious that a particular account be designated as default by the user, such as a primary account they want to use, as the claims do not recite how such designation occurs); 
determine if the mobile communication device is within a proximal presence of an RFID reader by monitoring for probing signals of the RFID reader via the transceiver circuitry; and 
in response to determining that the mobile communication device is in the proximal presence of the RFID reader, transmit the one of the first RFID data and the second RFID data designated as the default RFID data to the RFID reader via the transceiver circuitry to emulate a passive RFID transponder (though silent to emulating a passive transponder by monitoring and determining a probing/ reading signal, the Examiner notes it would have been obvious to do so as is conventional in the art to respond to a read to provide information to the reader).
	Nonetheless, Zalewski et al. teaches (col 2, lines 45+ and col 8, lines 13+, claim 4, FIG. 8 + showing hotel and car reservation, parking meter, fast food, grocery shopping, 
Before the invention was made, it would have been obvious to combine the teachings in order to incorporate the well-known benefits of RFID communication (passive) including reduction of costs and complexity, by deriving power from the interrogation signal and communicating back to the interrogator using such a signal, as opposed to a battery source (active).
Re claim 3, the Examiner notes that as “emulate an active RFID transponder” has not been specified, the Examiner notes that selecting an account and communicating it to the reader/ interrogator is interpreted as emulating an active transponder.  
Re claim 4, the Examiner notes that though silent to associating a protocol with the first and second data, the Examiner notes that the user, by inputting the data that is communicated via radio, is associating the data with a protocol in that the data when being communicated is associated with a protocol that enables it to be sent/ received.
Re claim 5, this has been discussed above re claim 4, wherein selecting an account and communicating via radio associates data with the protocol that is used to communicate it.
Re claim 6, the limitations have been discussed above.
Re claim 8, the limitations have been discussed above, wherein the sending of the data is interpreted to be performed in a protocol.
Re claim 9, this has been discussed above, wherein the selection of an account to be communicated via radio, associates the vendor (card company) with a protocol as a protocol is used for communication. 
Re claim 10, the limitations have been discussed above.
.  
Claims 2-3, 7, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalewski, as discussed above.  
Re claims 2, 7, 11 the teachings of Zalewski have been discussed above, which teaches a mobile device such as a mobile phone that has processing circuitry and transceiver circuitry coupled thereto, and wherein a user can provide first and second data and determined when in the presence of a probing signal of an RFID reader and transmit the default data to the reader to emulate a passive transponder (FIG. 2A, cover 100 which stores digital data).  Thus Zalewski teaches providing first and second data such as through cover 100 and responding to an interrogation signal in a passive mode to transmit the data.  Though silent to designating data as default, the can be interpreted as providing a cover and data thereto to the mobile device.  Mobile station 4, is interpreted as using the circuitry for phone calls (radio frequency component 19).  User input selection is taught at the keypad 8 and the menu type option where a user can select the application he wants to be active from a menu shown on the display of the mobile station or the power up type which occurs via new covers begin attached.  These can be interpreted as an input selecting the first or second data.  
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda/ Zalewski, as discussed above, in view of Gangi (US 7349885).
Re claim 12, the teachings of Pitroda/ Zalewski have been discussed above including a screen/ display but it silent to a user interface for manual entry of the first and second data.
Gangi, in the analogous art of card consolidation, teaches such limitations, via a wallet consolidator that comprises RF input and output capabilities and has an interface / display for 
Before the invention was made, it would have been obvious to combine the teachings for ease of entry and usability for the user.  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. The Applicant has provided prior art rejections for the new claims above.
The Examiner notes that the claims (independent)  do not explicitly recite that the user manually inputs the first and second data into the mobile device using a user interface of the device and from that user interface designates one of the data as the default data and defines default data as data that is automatically transmitted to the reader in response to reception of the probing signal and without further input from the user, and does not recite selecting a specific RFID protocol, wherein an RFID protocol defines communication related specifications for the mobile terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887